Citation Nr: 0709409	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-12 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression and/or 
anxiety.

2.  Entitlement to service connection for cataracts, claimed 
as due to radiation exposure.

3.  Entitlement to service connection for hypertension, 
claimed as due to radiation exposure.

4.  Entitlement to service connection for diabetes mellitus, 
claimed as due to radiation exposure.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as ankylosing spondylitis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to October 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the claims.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder. 

The record reflects that, at the October 2006 videoconference 
hearing, the veteran submitted additional evidence directly 
to the Board, accompanied by a waiver of having the evidence 
initially reviewed by the Agency of Original Jurisdiction 
(AOJ) in accord with 38 C.F.R. § 20.1304.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence of record does not reflect 
that the veteran currently has cataracts or diabetes 
mellitus.

3.  The veteran's acquired psychiatric disorder and 
hypertension were first shown many years after his separation 
from active duty, and no competent medical evidence is of 
record which relates either of these conditions to such 
service.

4.  Hypertension is not among the conditions presumptively 
associated with radiation exposure under VA regulations.

5.  Service connection was originally denied for a low back 
disorder by a September 1999 rating decision as not well 
grounded.  The veteran was informed of that decision, 
including his right to appeal, and he did not appeal.

6.  A January 2003 rating decision denied service connection 
for a low back disorder on the merits.  Even though the 
veteran attempted to file a Notice of Disagreement (NOD) to 
that decision, it was not received until more than one year 
after the date of notification of that decision.

7.  Although the evidence received since the last prior 
denial was not previously submitted to agency decisionmakers, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  Service connection is not warranted for anxiety or 
depression.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  Service connection is not warranted for cataracts, 
hypertension, and/or diabetes mellitus, to include as due to 
radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311 (2006).

3.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for a 
low back disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by letters dated in May and 
September 2004, both of which were clearly prior to the 
December 2004 rating decision that is the subject of this 
appeal.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, an additional letter dated in March 2006 included 
the specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, the May 2004 letter noted that the low back claim was 
previously denied by the January 2003 rating decision, and 
explained the basis for that denial.  Further, the letter 
stated that new and material evidence was required to reopen 
the previously denied claim, and defined the legal standard 
for such evidence by language which tracks that of the 
relevant regulatory provisions of 38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the veteran has been 
adequately informed of the pertinent elements regarding his 
new and material evidence claim, as required by the Court's 
holding in Kent.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that is not of record.  Further, as indicated in the 
Introduction, he had the opportunity to present evidence and 
argument in support of his claims at the October 2006 Board 
hearing.

The Board acknowledges that the veteran was not accorded VA 
medical examination(s) in conjunction with this case, but 
finds that no such development is warranted.  Initially, with 
respect to the low back claim, it is noted that an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  
Regarding the other issues on appeal, the Board finds that 
the outcome of these claims hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service incurrence or aggravation of the 
claimed disabilities, referral of this case for an opinion as 
to etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative).  Obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be a useless exercise. 

For these reasons, the Board concludes that the duty to 
assist the claimant has been completed in the instant case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

The veteran essentially contends that he has cataracts, 
hypertension, and diabetes mellitus, due to in-service 
radiation exposure.  He maintains that he was present and 
participated in the testing of nuclear weapons at the White 
Sands missile range.  In addition, he indicated at his 
October 2006 hearing that he had psychiatric problems during 
active service and received treatment at that time.  Further, 
he has intimated that his psychiatric disorder is due to his 
low back disorder for which he is also seeking service 
connection.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension or diabetes mellitus to a degree of 10 percent 
or more within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for depression, anxiety, cataracts, 
hypertension, and/or diabetes mellitus.

As an initial matter, the Board notes that a thorough review 
of the competent medical evidence does not indicate the 
veteran has been diagnosed with or treated for cataracts.  
Similarly, even though records dated in April 2004 and May 
2005 note a history of diabetes, none of the records show an 
actual diagnosis of such a disability based upon objective 
evaluation and/or treatment therefor.  Thus, it appears that 
this history is based upon the veteran's own account.  Bare 
transcription of history does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In view of the 
foregoing, the Board must find that there is no competent 
medical evidence showing that the veteran currently has 
either cataracts and/or diabetes mellitus. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Even if the medical evidence did show the veteran currently 
has cataracts and/or diabetes mellitus, service connection 
would still be denied as the competent evidence does not 
indicate such disabilities were incurred during service.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (the Board has the 
fundamental authority to decide a claim in the alternative).

Here, a thorough review of the veteran's service medical 
records does not reflect he was treated for psychiatric 
problems - to include depression and/or anxiety - 
hypertension, cataracts, or diabetes mellitus during active 
service.  In fact, the first competent medical evidence of 
either psychiatric problems and/or elevated blood pressure 
readings appears to be treatment records dated in 1999, more 
than 20 years after his separation from active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board also notes that nothing in the service records 
confirms that the veteran was exposed to radiation while on 
active duty.  His military occupational specialty (MOS) was 
that of a heating systems specialist, which is not one of the 
radiation risk activities identified in the regulations.  
Further, nothing in the service records supports his 
contention that he was present and participated in the 
testing of nuclear bombs while on active duty, or that he 
otherwise participated in a radiation-risk activity and/or 
was exposed to ionizing radiation.  More importantly, even if 
there were, neither his hypertension nor his claimed diabetes 
mellitus are among the disabilities presumptively associated 
with radiation-exposure under 38 C.F.R. § 3.309(d) and/or 
exposure to ionizing radiation under 38 C.F.R. § 3.311.  
Thus, these regulatory presumptive provisions do not appear 
to be applicable in this case.

The Board further finds that no competent medical evidence is 
of record which relates the diagnosed psychiatric disorder or 
hypertension, nor the claimed cataracts or diabetes mellitus, 
to active service.  In fact, treatment records, including 
those dated in January 2005, reflect that he has a mood 
disorder due to his general medical condition, and other 
records state it is due to his chronic pain from multiple 
joints such as the low back.  The Board acknowledges that the 
provisions of 38 C.F.R. § 3.310(a) provide that service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  However, the veteran is 
not service connected for any disability, and, for the 
reasons detailed below, the Board finds that new and material 
evidence has not been received to reopen his claim of service 
connection for a low back disorder.  Therefore, the 
provisions 38 C.F.R. § 3.310(a) are not for application in 
the instant case as service connection cannot be established 
for disabilities that are secondary to nonservice-connected 
conditions.  As hypertension is not shown to a compensable 
degree within one year of service separation, a basis for a 
grant of service connection on a presumptive basis is also 
not presented.

The Board notes that the veteran testified at the October 
2006 hearing that his primary VA clinician had related his 
current psychiatric disorder to active service.  However, a 
thorough review of the VA medical records on file does not 
reflect any such opinion.  Moreover, the Court has held that 
a lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, this testimony is 
not entitled to probative value in the instant case.  

In summary, the medical evidence does not confirm that the 
veteran currently has either cataracts and/or diabetes 
mellitus; none of the claimed conditions are shown in the 
service medical records or within one year of service 
discharge; the service records do not confirm he was actually 
exposed to radiation during active service; and no competent 
medical evidence is of record which links any of the claimed 
conditions to active service.  Therefore, the preponderance 
of the evidence is against these service connection claims.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
reaching these decisions in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, these claims must be denied.


II.  New and Material Evidence

Service connection was originally denied for a low back 
disorder by a September 1999 rating decision as not well 
grounded.  The veteran was informed of that decision, 
including his right to appeal, and he did not appeal.  

The veteran's claim of service connection for a low back 
disorder was subsequently readjudicated on the merits 
pursuant to section 7(b) of the Veterans Claims Assistance 
Act of 2000 which provided that cases denied as not well 
grounded after July 14, 1999, may be readjudicated upon the 
request of the claimant or the Secretary's own motion.  
Nevertheless, service connection was again denied for a low 
back disorder by a January 2003 rating decision.  The Board 
acknowledges that the veteran attempted to file an NOD to 
that decision, but it was not received until more than one 
year after the date of notification of that decision.  See 
38 C.F.R. §§ 20.200, 20.302.  Consequently, that decision 
became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1103.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In addition, the Court has held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for a low back 
disorder.

The evidence on file at the time of the last prior denial 
includes statements from the veteran, his service medical 
records, as well as post-service medical records which cover 
a period from 1999 to 2002.  In pertinent part, the service 
medical records dated from May through August 1975 show 
treatment for complaints of low back pain.  These records 
also reflect that he received a provisional diagnosis of 
probable ankylosing spondylitis.  However, this diagnosis was 
not confirmed by X-rays conducted in July 1975, although 
haziness was noted on the X-rays themselves.  Nevertheless, 
records dated in August 1975 reflect his low back pain was 
evaluated for the purpose of ruling out ankylosing 
spondylitis.  Following evaluation of the veteran and review 
of his X-rays, the assessment was low back pain, doubt 
ankylosing spondylitis.

The post-service medical records reflect treatment for low 
back problems, but do not confirm a diagnosis of ankylosing 
spondylitis.  For example, a February 1999 VA general medical 
examination had impressions of ankylosing spondylitis by 
history; and disc space narrowing L5-S1 and T11-12, based 
upon physical examination and X-ray study of the lumbosacral 
spine.  

Both the September 1999 and January 2003 rating decisions 
denied service connection for a low back disorder, in 
essence, because the medical evidence did not link the 
etiology of the current disability to active service, to 
include the veteran's treatment for low back pain therein.

The evidence added to the file since the time of the last 
prior denial includes additional statements by and on behalf 
of the veteran, his testimony at the October 2006 hearing, 
and additional post-service medical records which cover a 
period through 2005.

As an initial matter, the Board notes that this evidence is 
"new" to the extent it was not previously of record at the 
time of the last prior denial.  Nevertheless, this additional 
evidence is cumulative and redundant of that which was 
previously of record.  For example, the veteran's contentions 
that he was diagnosed with ankylosing spondylitis while on 
active duty are essentially the same contentions he advanced 
at the time of the last prior denial.  Moreover, the 
additional medical evidence continues to show treatment for a 
low back disorder.  However, as indicated above, such 
evidence was of record at the time of the last prior denial.  
Inasmuch as there is still no competent medical evidence 
linking the etiology of the current disability to service, 
these additional medical records are cumulative and redundant 
of those previously of record.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).

There being no other evidence on file regarding the veteran's 
application to reopen, the Board finds that even though the 
evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and 
material evidence has not been received, the Board does not 
have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Consequently, the benefit sought on appeal 
must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for depression and/or 
anxiety is denied.

Entitlement to service connection for cataracts, claimed as 
due to radiation exposure is denied.

Entitlement to service connection for hypertension, claimed 
as due to radiation exposure is denied.

Entitlement to service connection for diabetes mellitus, 
claimed as due to radiation exposure is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, the benefit sought on appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


